Citation Nr: 0917528	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether the Veteran filed a timely Substantive Appeal 
regarding his claims for an increased compensation for the 
service-connected right and left knee disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1972, and from July 1980 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO, in a September 2002 rating decision, denied the 
Veteran's claims for an increased evaluation for the service-
connected right and left knee disabilities.  

3.  The Veteran filed Notices of Disagreement (NOD), received 
by the RO in February 2003 and March 2003, indicating that he 
wished to file a Substantive Appeal.  The Veteran elected the 
DRO process by a May 2003 letter; he wrote to the RO in 
February 2004 and June 2004, indicating that he wished to 
appeal his claim.  

4.  The RO did not issue a Statement of the Case (SOC) until 
April 22, 2005; an April 26, 2005 notification letter 
informed the Veteran that his Substantive Appeal must have 
been received within 60 days of the date of the SOC notice 
letter, or within the remainder of the one-year period of the 
letter notifying him of the rating decision being appealed.  

5.  The Veteran's Substantive Appeal was postmarked on June 
30, 2005, and was received at the RO on July 5, 2005.  


CONCLUSION OF LAW

The Veteran timely appealed the September 2002 RO rating 
decision denying his claims for an increased evaluation for 
the service-connected left and right knee disabilities.  38 
U.S.C.A. §§ 7105(d)(3), 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VCAA is not applicable in the present claim since the 
issue is whether the Veteran perfected an appeal to the Board 
in a timely manner as required by statute and regulation.  
Nonetheless, in view of the favorable disposition, the Board 
finds that all notification and development action needed to 
render a fair decision on issue herein decided has been 
accomplished.  


II.  Analysis

The issue in the present case is whether the Veteran filed a 
timely Substantive Appeal following a September 2002 RO 
rating decision denying his claims for an increased 
evaluation for the service-connected right and left knee 
disabilities.  

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  

The Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO. 38 C.F.R. §  20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mailed the SOC to 
the Veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever is later.  38 
U.S.C.A. § 20.302(b).  

The date of mailing the SOC notification letter will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  

In computing the time limit for filing an appeal, the first 
day of the specified period will be excluded and the last day 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 20.305(b).  

An extension of time for filing a Substantive Appeal may be 
granted if the request is filed prior to the expiration of 
the time limit described above.  38 C.F.R. § 20.303.  

A timely filed Substantive Appeal is not a jurisdictional bar 
to Board review, and the Board may implicitly or explicitly 
waive the issue of timeliness.  Nonetheless, if a Substantive 
Appeal is not timely filed, the Board may decline to exercise 
jurisdiction over an appeal.  See Percy v. Shinseki,  No. 05-
2961 (U.S. Vet. App. April, 17, 2009).  

In the present case, the Board finds that the Veteran clearly 
expressed his intention to timely appealed the RO's September 
2002 rating decision.  

First, and most importantly, the Veteran, throughout his 
frequent correspondence to the RO prior to its issuance of 
the SOC, indicated that he wished to appeal the denial of his 
claim to the Board.  See Percy, See Percy, No. 05-2961, supra 
(explaining that the Board could not decline jurisdiction 
over a Veteran's claim, even though he did not specifically 
list the issue on his timely filed Substantive Appeal, since 
he clearly indicated his desire for Board review in his 
filings and statements).  

For instance, in his February 2003 NOD, he wrote "please 
start my appeal and [s]end me the appropriate [f]orm (VA Form 
9) so that I may continue my appeal."  Also, in a February 
2004 letter, he wrote that he "sent a letter of 
[d]isagreement [in October 2002] and asked [for] a VA Form 9 
so that [he] could properly appeal [the] decision of Sep. 16, 
2002."  Then, in June 2004, he wrote asking what had 
happened "to my appeal."  

The Board does not need to apply a liberal reading to these 
filings to determine that the Veteran was seeking appropriate 
and timely review of the RO's rating decision.  

Furthermore, the April 26, 2005 notice letter accompanying 
the SOC notified the Veteran that he "must file his appeal . 
. . within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action that you have 
appealed."  

The Board finds that this language is ambiguous and can 
easily be understood as indicating that the Veteran had a 
one-year period following the SOC in which to file his 
appeal.  As such, the Board finds that he was not adequately 
apprised of what in effect became a rather short response 
period due to inaction of the RO.  

Finally, the RO sent the Veteran a letter in April 2003 
notifying him that he could have his disagreement resolved by 
a Decision Review Officer (DRO), who would make a new 
decision.  The letter further informed the Veteran that he 
would then be sent an SOC notifying him of the DRO's decision 
and his appeal rights.  He elected the DRO review process in 
a May 2003 letter.  Approximately two years later, in April 
2005, the RO sent the Veteran the SOC.  

The Board notes that the VA adjudication process "'is not 
meant to be a trap for the unwary, . . . a stratagem to deny 
compensation [nor] a minefield" for Veterans.  Id. (quoting 
Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  

For these reasons, the Board finds that the Veteran's appeal 
must be granted.  



ORDER

As the Veteran timely appealed the RO's September 2002 rating 
decision denying his claims for an increased evaluation for 
the service-connected right and left knee disabilities, the 
appeal to this extent is allowed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


